 In the Matter Of ILLINOIS ALLIED TELEPHONE Co.andLOCAL UNIONB 702, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,A. F. L.Case No. B-5772.-Decided August 20, 1943Mr. H. Crandell,of Princeton, Ill., for the Company.Mr. E. L. Tillman,of Peoria, Ill., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT.OF THE CASEUpon petition duly filed by Local Union B 702, InternationalBrotherhood of Electrical Workers, affiliated with the American Fed-eration of Labor, herein called the Union, alleging that a questionaffecting commercehad arisen concerning the representation of em-ployees of the Illinois Allied Telephone Co., Princeton, Illinois, hereincalled the Company, the National Labor Relations Board providedforan appropriate hearing upon due notice before LesterAsher, Trial Examiner.Said hearing, was held at Princeton, Illi-nois,on July 30, 1943.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.Allpartieswere afforded opportunity to file briefs with the Board.Upon theentirerecord in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYIllinoisAllied Telephone Co. is an Illinois corporation with itsprincipal office and station at Princeton, Illinois. It operates andmaintains nine stations in Bureau county, Illinois, for the purposeof supplying telephone service throughout the county, and receivingand transmitting messages within the State of Illnois. It also serves52 N. L. R. B., No. 4.20 ILLINOIS ALLIED TELEPHONE CO.21as agent for the Illinois Bell Telephone Co. in receiving and trans-mitting messages to and from States other than the State of Illinois.Approximately 39 percent of. the materials and supplies purchasedby the Company for use and maintenance of its business was purchasedfrom points outside the State of Illinois.We find that the Companyis engaged in commerce' within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDLocal Union B 702, International Brotherhood of Electrical Work-ers is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive bargaining rightsto the Union until there has been certification by the Board.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks to represent a unit comprised of those employeesof the Company engaged as operators, clerks, cashiers, bookkeepers,chief operators and assistant chief operators at all its stations, ex-cluding the chief operators at the Princeton, Spring Valley, andManlius stations, and the stenographer who acts as secretary to thepresident of the Company.The Company agrees that the scope of the unit sought by the Unionis appropriate, but contends that all chief operators and assistantchief operators, cashiers, and bookkeepers should be excluded on theground that they are either supervisory employees or employees in-tegrally related to management.The Company employs eight chief operators and two assistantchief operators at its various offices.As hereinbefore indicated, theUnion does not seek to represent the chief operators at the Prince-ton, Spring Valley, and Manlius offices, admitting that they areactually supervisory employees.However, it contends that the other'The Regional Director reported that the Union submitted 39 designation cards bearingapparently genuine original signatures,of which 37 contain the names of persons appearingupon the Company pay roll of June 30,1943This pay roll contains the names of approxi-mately 58 persons within the appropriate unit. 22DEICISIONS OF NATIONAL LABOR RELATIONS BOARDchief operators and the assistant chief operators should be includedwithin the unit on the ground that they take regular turns at theswitchboard.The record discloses that all chief operators can rec-ommend the hiring and discharging of employees, and, in cases ofinsubordination, possess the power to discharge immediately ; thatthe assistant chief operators, both of whom are stationed in thePrinceton office, succeed to all of the duties and powers of the chiefoperator in her absence.Chief operators receive 40 to 50 percentmore pay than the operators and the assistant chief operators re-ceive approximately 10 percent more than the operators.We areof the opinion that these employees occupy a supervisory status; weshall exclude them. 2The bookkeeper is actually an officer of the Company. 3 She keepsthe books, records and general accounts of the Company, handles itsgeneral bookkeeping, prepares its pay-roll records and income taxreturns, and makes out confidential reports.The assistant book-keeper, whom the Company describes as a "chief clerk," is in chargeof a group of clerks who prepare,the bills and records used by theCompany in the course of its business.The assistant bookkeeperhas the power to recommend the hiring and discharge of these clerks.The bookkeeper receives a salary approximately twice that of theclerks and the assistant bookkeeper receives approximately 50 per-cent more than those employees.We are of the opinion that thesetwo employees exercise supervisory duties and powers and shall,therefore, exclude them from the unit.The Company employs two persons as cashiers who collect ac-counts,make reports on collections, and also act as Company rep-resentatives in taking service orders. In" addition, they receive theaccounts of the various offices and bank the money.The Companyseeks to exclude these employees from the unit, contending that theyare an integral part of the management.We are of the opinion,however, that their duties are not such as would warrant the de-privation of their rights to collective bargaining.We shall includethem within the unit. 4We find that all employees of the Company engaged as operators,cashiers, and clerks, excluding the chief and assistant chief operators,bookkeepers and assistant bookkeepers, and the stenographer whoacts as secretary to the president of the Company, as well as anyother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-2SeeMatterof Illinois Commercial TelephoneCompany,51 N. L. R. B 207; seeMatter,of Southwestern AssociatedTelephoneCompany,35 N. L. R. B. 84.3 The bookkeeperholds the position of treasurer.4 SeeMatter of Illinois Commercial Telephone Company, eupra;also seeMatter ofSouthwestern Associated Telephone Company,supra. ILLINOIS ALLIED TELEPHONE CO.23propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Illinois AlliedTelephone Co., Princeton, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Local UnionB 702, International Brotherhood of Electrical Workers, affiliatedwith the American Federation of Labor, for the purposes of collec-tive bargaining.CHAIRMAN1VIILUs took no part in the consideration of the aboveDecision and Direction of Election.